IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


PATRICIA BEY,                     : No. 89 EM 2014
                                  :
                Petitioner        :
                                  :
                                  :
          v.                      :
                                  :
                                  :
MICHAEL CONSEDINE, GARY WINKER, :
FRANK DOCHNAL, ED B. RUST,        :
PAMELARN AUSTIN, CAROYLN          :
MORRIS, JAMES JOHN, YEN T. LUCAS, :
MAUREEN STASRA, VIVISHA L.        :
BARNES, JODI VERDI, MICHELLE      :
DECRISTO & SUE MURRAY,            :
                                  :
                Respondents       :


PATRICIA BEY,                     : No. 90 EM 2014
                                  :
                Petitioner        :
                                  :
                                  :
          v.                      :
                                  :
                                  :
MICHAEL CONSEDINE, GARY WINKER, :
FRANK DOCHNAL, ED B. RUST,        :
PAMELARN AUSTIN, CAROYLN          :
MORRIS, JAMES JOHN, YEN T. LUCAS, :
MAUREEN STASRA, VIVISHA L.        :
BARNES, JODI VERDI, MICHELLE      :
DECRISTO & SUE MURRAY,            :
                                  :
                Respondents       :


PATRICIA BEY,                      : No. 91 EM 2014
                                   :
                 Petitioner        :
                                   :
                                  :
          v.                      :
                                  :
                                  :
MICHAEL CONSEDINE, GARY WINKER, :
FRANK DOCHNAL, ED B. RUST,        :
PAMELARN AUSTIN, CAROYLN          :
MORRIS, JAMES JOHN, YEN T. LUCAS, :
MAUREEN STASRA, VIVISHA L.        :
BARNES, JODI VERDI, MICHELLE      :
DECRISTO & SUE MURRAY,            :
                                  :
                Respondents       :


PATRICIA BEY,                     : No. 92 EM 2014
                                  :
                Petitioner        :
                                  :
                                  :
          v.                      :
                                  :
                                  :
MICHAEL CONSEDINE, GARY WINKER, :
FRANK DOCHNAL, ED B. RUST,        :
PAMELARN AUSTIN, CAROYLN          :
MORRIS, JAMES JOHN, YEN T. LUCAS, :
MAUREEN STASRA, VIVISHA L.        :
BARNES, JODI VERDI, MICHELLE      :
DECRISTO & SUE MURRAY,            :
                                  :
                Respondent        :


                                      ORDER


PER CURIAM
      AND NOW, this 16th day of September, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.




                                         2